Motion to dismiss appeal of Solomon Gelfand, attorney, taken on Ms own behalf and on behalf of bondholders Axelrod, Essner and Levine, by notice of appeal dated November 28, 1950; and appeal of Emanuel Lewis Greene,' attorney, taken on his own behalf and on behalf of bondholder Sternberg, by notice of appeal dated December 4, 1950, from an order made in tMs proceeding on November 27, 1950, except insofar as such appeals relate to the provisions of said order fixing the allowances to said attorney appellants for services rendered and disbursements incurred by them in tMs proceeding. Motion granted, without costs, and appeals dismissed, without costs, to the extent indicated. The bondholder appellants and their attorneys are not aggrieved parties in respect of the allowances to the attorneys for the other parties in tMs proceeding. Present — Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ.